     Case: 1:15-cv-01046-SO Doc #: 259 Filed: 05/09/19 1 of 3. PageID #: 5122



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      CASE NO.: 1:15-cv-01046
                                              )
                       Plaintiff,             )      JUDGE: SOLOMON OLIVER, JR.
                                              )
v.                                            )
                                              )
CITY OF CLEVELAND,                            )
                                              )
                       Defendant.             )



             UNITED STATES’ NOTICE OF TERMINATION OF COUNSEL



            Notice is hereby given that Rashida Ogletree, Special Counsel for the United States

     Department of Justice, has left the Department of Justice effective April 12, 2019, and

     should no longer appear as counsel of record. The Department of Justice asks that all other

     counsel of record involved in this case on behalf of the United States remain as counsel.



            This, the 9th day of May, 2019.




                                              Respectfully submitted,

                                              ERIC S. DREIBAND
                                              Assistant Attorney General
                                              Civil Rights Division
Case: 1:15-cv-01046-SO Doc #: 259 Filed: 05/09/19 2 of 3. PageID #: 5123



                                STEVEN H. ROSENBAUM
                                Section Chief
                                Special Litigation Section


                                TIMOTHY MYGATT
                                Deputy Chief
                                Special Litigation Section




                                /s/ F. Nicole Porter
                                F. NICOLE PORTER
                                AMY SENIER
                                Trial Attorneys
                                United States Department of Justice
                                Civil Rights Division
                                Special Litigation Section
                                950 Pennsylvania Avenue, NW
                                Washington, DC 20530
                                Tel: (202) 616-3119; Fax: (202) 514-4883
                                Email: Timothy.Mygatt@usdoj.gov
                                Email: Nicole.Porter@usdoj.gov
                                Email: Amy.Senier@usdoj.gov
     Case: 1:15-cv-01046-SO Doc #: 259 Filed: 05/09/19 3 of 3. PageID #: 5124




                                 CERTIFICATE OF SERVICE



    I hereby certify that on this 9th day of May 2019, a copy of the foregoing United States’

Notice of Termination of Counsel was filed electronically. Notice of this filing will be served

upon all parties by operation of the Court’s electronic filing system.



                                              /s/ F. Nicole Porter
                                              F. Nicole Porter
                                              Trial Attorney
